                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 IN RE:                                           CHAPTER 13
 CAROL MARIE BROWN-PAPP, aka
 Carol Marie Brown,                               CASE NO. 5:19-bk-03609

 Debtors                                               ORIGINAL PLAN
                                                   1st AMENDED PLAN (Indicate 1st , 2nd , 3rd
                                                         , etc.)
                                                    1 Number of Motions to Avoid Liens
                                                    1 Number of Motions to Value Collateral

                                       CHAPTER 13 PLAN

                                              NOTICES
Debtors must check one box on each line to state whether or not the plan includes each of the
following items. If an item is checked as “Not Included” or if both boxes are checked or if neither
box is checked, the provision will be ineffective if set out later in the plan.

 1 The plan contains nonstandard provisions, set out in § 9,           Included       Not
   which are not included in the standard plan as approved by                         Included
   the U.S. Bankruptcy Court for the Middle District of
   Pennsylvania.
 2 The plan contains a limit on the amount of a secured claim,        Included        Not
   set out in § 2.E, which may result in a partial payment or no                      Included
   payment at all to the secured creditor.
 3 The plan avoids a judicial lien or nonpossessory,                   Included       Not
   nonpurchase-money security interest, set out in § 2.G.                             Included

                             YOUR RIGHTS WILL BE AFFECTED
READ THIS PLAN CAREFULLY. If you oppose any provision of this plan, you must file a timely
written objection. This plan may be confirmed and become binding on you without further notice or
hearing unless a written objection is filed before the deadline stated on the Notice issued in
connection with the filing of the plan.

1.      PLAN FUNDING AND LENGTH OF PLAN.

     A. Plan Payments From Future Income

       1. To date, the Debtor paid $ 90 (enter $0 if no payments have been made to the Trustee to
date). Debtor shall pay to the Trustee for the remaining term of the plan the following payments. If
applicable, in addition to monthly plan payments, Debtor shall make conduit payments through the
Trustee as set forth below. The total base plan is $ 12,200 , plus other payments and property stated
in § 1B below:




Case 5:19-bk-03609-RNO          Doc 22 Filed 11/21/19 Entered 11/21/19 15:14:10                Desc
                                Main Document    Page 1 of 8
    Start           End                Plan            Estimated        Total         Total
   mm/yyyy         mm/yyyy           Payment            Conduit        Monthly      Payment
                                                       Payment         Payment     Over Plan
                                                                                       Tier
 12/2019         05/2022          $ 51             N/A               $ 51         $ 1,530
 06/2022         07/2024          $ 391            N/A               $ 391        $ 10,166
 08/2024         08/2024          $ 414            N/A               $ 414        $ 414
                                                                            Total $ 12,110
                                                                        Payments:

        2.      If the plan provides for conduit mortgage payments, and the mortgagee notifies the
Trustee that a different payment is due, the Trustee shall notify the Debtor and any attorney for the
Debtor, in writing, to adjust the conduit payments and the plan funding. Debtor must pay all post-
petition mortgage payments that come due before the initiation of conduit mortgage payments.

      3.     Debtor shall ensure that any wage attachments are adjusted when necessary to
   conform to the terms of the plan.

       4. CHECK ONE: ( X ) Debtor is at or under median income. If this line is checked, the
                      rest of § 1.A.4 need not be completed or reproduced.


   B. Additional Plan Funding From Liquidation of Assets/Other

       1. The Debtor estimates that the liquidation value of this estate is $ 0 . (Liquidation value is
          calculated as the value of all non-exempt assets after the deduction of valid liens and
          encumbrances and before the deduction of Trustee fees and priority claims.)

       Check one of the following two lines.

               No assets will be liquidated. If this line is checked, the rest of § 1.B need not be
               completed or reproduced.

        X      Certain assets will be liquidated as follows:


       2. In addition to the above specified plan payments, Debtor shall dedicate to the plan
          proceeds in the estimated amount of $ 0 from the sale of property known and designated
          as non-exempt portion of Personal injury lawsuit. All sales shall be completed by
          August 26, 2024. If the property does not sell by the date specified, then the disposition
          of the property shall be as follows: no viable claim/exempt (the Trustee shall have
          the option to have the case remain open pending resolution).

       3. Other payments from any source(s) (describe specifically) shall be paid to the Trustee as
          follows: ___________________________________


                                                   2


Case 5:19-bk-03609-RNO           Doc 22 Filed 11/21/19 Entered 11/21/19 15:14:10                  Desc
                                 Main Document    Page 2 of 8
2.       SECURED CLAIMS.

     A. Pre-Confirmation Distributions. Check one.

     X      None. If “None” is checked, the rest of § 2.A need not be completed or reproduced.



     B. Mortgages (Including Claims Secured by Debtor’s Principal Residence) and Other
        Direct Payments by Debtor. Check one.

            None. If “None” is checked, the rest of § 2.B need not be completed or reproduced.

     X      Payments will be made by the Debtor directly to the creditor according to the original
            contract terms, and without modification of those terms unless otherwise agreed to by
            the contracting parties. All liens survive the plan if not avoided or paid in full under the
            plan.

         Name of Creditor                    Description of Collateral                Last Four
                                                                                       Digits of
                                                                                       Account
                                                                                       Number
 US Bank/Shellpoint (Claim          Debtor’s Residence at 443 East State            7547
 No. 10)                            Street, Larksville, Luzerne County, PA
 UFCW Community Credit              2016 Jeep Compass                               N/A
 Union



     C. Arrears, including, but not limited to, claims secured by Debtor’s principal residence.
        Check one.

            None. If “None” is checked, the rest of § 2.C need not be completed or reproduced.

     X      The Trustee shall distribute to each creditor set forth below the amount of arrearages in
            the allowed proof of claim. If post-petition arrears are not itemized in an allowed claim,
            they shall be paid in the amount stated below. Unless otherwise ordered, if relief from
            the automatic stay is granted as to any collateral listed in this section, all payments to the
            creditor as to that collateral shall cease, and the claim will no longer be provided for
            under § 1322(b)(5) of the Bankruptcy Code:




                                                    3


Case 5:19-bk-03609-RNO            Doc 22 Filed 11/21/19 Entered 11/21/19 15:14:10                  Desc
                                  Main Document    Page 3 of 8
  Name of Creditor            Description of          Estimated      Estimated     Estimated
                               Collateral            Pre-petition       Post-      Total to be
                                                      Arrears to       petition     paid in
                                                      be Cured       Arrears to       plan
                                                                      be Cured
US Bank/Shellpoint       Debtor’s Residence at       $ 7,679.04      N/A          $ 7,679.04
(Claim No. 10)           443 East State Street,
                         Larksville, Luzerne
                         County, PA


  D. Other secured claims (conduit payments, claims for which a § 506 valuation is not
     applicable, etc.)

  X      None. If “None” is checked, the rest of § 2.D need not be completed or reproduced.


  E. Secured claims for which a § 506 valuation is applicable. Check one.

   X     None. If “None” is checked, the rest of § 2.E need not be completed or reproduced.

         Claims listed in the subsection are debts secured by property not described in § 2.D of
         this plan. These claims will be paid in the plan according to modified terms, and liens
         retained until the earlier of the payment of the underlying debt determined under
         nonbankruptcy law or discharge under § 1328 of the Code. The excess of the creditor’s
         claim will be treated as an unsecured claim. Any claim listed as “$0.00” or “NO
         VALUE” in the “Modified Principal Balance” column below will be treated as an
         unsecured claim. The liens will be avoided or limited through the plan or Debtor will file
         an adversary action (select method in last column). To the extent not already determined,
         the amount, extent or validity of the allowed secured claim for each claim listed below
         will be determined by the court at the confirmation hearing. Unless otherwise ordered, if
         the claimant notifies the Trustee that the claim was paid, payments on the claim shall
         cease.

 Name of Creditor          Description of           Value of      Interest  Total     Plan,
                            Collateral             Collateral      Rate    Payment Adversary
                                                   (Modified                        or Other
                                                   Principal)                        Action



  F. Surrender of Collateral. Check one.

         None. If “None” is checked, the rest of § 2.F need not be completed or reproduced.



                                               4


Case 5:19-bk-03609-RNO        Doc 22 Filed 11/21/19 Entered 11/21/19 15:14:10               Desc
                              Main Document    Page 4 of 8
      X       The Debtor elects to surrender to each creditor listed below the collateral that secures the
              creditor’s claim. The Debtor requests that upon confirmation of this plan or upon
              approval of any modified plan the stay under 11 U.S.C. §362(a) be terminated as to the
              collateral only and that the stay under §1301 be terminated in all respects. Any allowed
              unsecured claim resulting from the disposition of the collateral will be treated in Part 4
              below.

       Name of Creditor                             Description of Collateral to be Surrendered
 OneMain (Claim No. 3)                          2008 Subaru Impreza


     G. Lien Avoidance. Do not use for mortgages or for statutory liens, such as tax liens. Check
        one.

              None. If “None” is checked, the rest of § 2.G need not be completed or reproduced.

     X        The Debtor moves to avoid the following judicial and/or nonpossessory, non-purchase
              money liens of the following creditors pursuant to § 522(f) (this § should not be used for
              statutory or consensual liens such as mortgages).

           Name of Lien Holder.                         Discover Bank
           Lien Description. (For a judicial lien,      Luzerne
           include court and docket number.)            County
                                                        201211429
           Description of the liened property.          Debtor’s
                                                        Residence
           Liened Asset Value                           $ 85,000
           Sum of Senior Liens                          $ 92,020.53
           Exemption Claimed                            $0
           Amount of Lien                               $ 12,240.35
           Amount Avoided                               $ 12,240.35


3.        PRIORITY CLAIMS.

     A. Administrative Claims

          1. Trustee’s Fees. Percentage fees payable to the Trustee will be paid at the rate fixed by
             the United States Trustee.

          2. Attorney’s fees. Complete only one of the following options:

              a. In addition to the retainer of $ 500 already paid by the Debtor, the amount of
                 $ 3,500 in the plan. This represents the unpaid balance of the presumptively
                 reasonable fee specified in L.B.R. 2016-2(c); or



                                                         5


Case 5:19-bk-03609-RNO                   Doc 22 Filed 11/21/19 Entered 11/21/19 15:14:10           Desc
                                         Main Document    Page 5 of 8
               b. $___________ per hour, with the hourly rate to be adjusted in accordance with the
                  terms of the written fee agreement between the Debtor and the attorney. Payment of
                  such lodestar compensation shall require a separate fee application with the
                  compensation approved by the Court pursuant to L.B.R. 2016-2(b).

          3. Other.       Other administrative claims not included in §§ 3.A.1 or 3.A.2 above.
                       Check one of the following two lines.

                X      None. If “None” is checked, the rest of § 3.A.3 need not be completed or
                       reproduced.


     B. Priority Claims (including certain Domestic Support Obligations).

          Allowed unsecured claims, entitled to priority under § 1322(a) will be paid in full unless
          modified under § 9.

                    Name of Creditor                            Estimated Total Payment



     C. Domestic Support Obligations assigned to or owed to a governmental unit under 11
        U.S.C. §507(a)(1)(B). Check one of the following two lines.

           X        None. If “None” is checked, the rest of § 3.C need not be completed or reproduced.



4.        UNSECURED CLAIMS

     A. Claims of Unsecured Nonpriority Creditors Specially Classified. Check one of the
        following two lines.

          X         None. If “None” is checked, the rest of § 4.A need not be completed or reproduced.


     B. Remaining allowed unsecured claims will receive a pro-rata distribution of funds
        remaining after payment of other classes.


5. EXECUTORY CONTRACTS AND UNEXPIRED LEASES. Check one of the following
   two lines.

      X        None. If “None” is checked, the rest of § 5 need not be completed or reproduced.




                                                     6


Case 5:19-bk-03609-RNO               Doc 22 Filed 11/21/19 Entered 11/21/19 15:14:10              Desc
                                     Main Document    Page 6 of 8
6. VESTING OF PROPERTY OF THE ESTATE.

     Property of the estate will vest in the Debtor upon

     Check the applicable line:

            plan confirmation.
            entry of discharge.
     X      closing of case:


7.         DISCHARGE: (Check one)

     (X)     The debtor will seek a discharge pursuant to § 1328(a).
     ( )     The debtor is not eligible for a discharge because the debtor has previously received a
             discharge described in § 1328(f).


8. ORDER OF DISTRIBUTION:

If a pre-petition creditor files a secured, priority or specially classified claim after the bar date, the
Trustee will treat the claim as allowed, subject to objection by the Debtor.

Payments from the plan will be made by the Trustee in the following order:
 Level 1 Adequate protection payments                       $ -0-
 Level 2 Debtor’s attorney’s fees.                          $ 3,500
 Level 3 Domestic Support Obligations                       $ -0-
 Level 4 Priority claims, pro rata                          $ -0-
 Level 5 Secured claims, pro rata                           $ 7,679.04
 Level 6 Specially classified unsecured claims              $ -0-
 Level 7 General unsecured claims                           $ 44.96
 Level 8 Untimely filed unsecured claims to which the $ -0-
           debtor(s) has/have not objected.
           Subtotal                                                                 $ 11,224
           Trustee Commission (Estimated at 8%)             $ 976
           Total                                                                    $ 12,200

If the above Levels are filled in, the rest of § 8 need not be completed or reproduced.




                                                     7


Case 5:19-bk-03609-RNO             Doc 22 Filed 11/21/19 Entered 11/21/19 15:14:10                   Desc
                                   Main Document    Page 7 of 8
9.      NONSTANDARD PLAN PROVISIONS

Include the additional provisions below or on an attachment. Any nonstandard provision
placed elsewhere in the plan is void. (NOTE: The plan and any attachment must be filed as
one document, not as a plan and exhibit.)

     A. This Plan 1) contains a chart in Section 8, above, that contains estimated distributions to
        each class of creditors, in addition to all other items required by the Model Plan; and 2)
        omits a signature line for a joint debtor, as there is none.

     B. This Plan avoids the judgment lien of Discover Bank docketed at 201211429 in the Luzerne
        County Court of Common Pleas. See Section 2.G., above. Confirmation of this Plan shall
        constitute a finding that Debtor’s Residence at 443 East State Street, Larksville, Luzerne
        County, PA has a value of $85,000. A copy of this Plan, any Order Confirming this Plan,
        and any Discharge Order entered after completion of the Plan may be filed in the appropriate
        office of the Luzerne County Court of Common Pleas, which shall demonstrate the
        judgment lien has been avoided via the Plan and Discharge.


Dated: November 19, 2019                       /s/ J. Zac Christman
                                              J. Zac Christman, Esquire, Attorney for Debtor


                                              /s/ Carol Marie Brown-Papp
                                              CAROL MARIE BROWN-PAPP, Debtor



By filing this document, the debtor, if not represented by an attorney, or the Attorney for Debtor
also certifies that this plan contains no nonstandard provisions other than those set out in § 9.




                                                   8


Case 5:19-bk-03609-RNO            Doc 22 Filed 11/21/19 Entered 11/21/19 15:14:10               Desc
                                  Main Document    Page 8 of 8
